                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JOHN LECHER-ZAPATA,

                    Plaintiff,                           4:19-CV-3053

vs.
                                                            ORDER
QBE INSURANCE CORPORATION,
a Wisconsin corporation, et al.,

                    Defendant.


      This matter is before the Court on the plaintiff's motion for a progression
order. Filing 6. The plaintiff would like the Court to prematurely enter a
progression order, because he's planning to travel to Mexico, where he lives.
      But the defendants have not yet answered the plaintiff's complaint, and
they have the right to do so or to file a motion pursuant to Fed. R. Civ. P. 12(b)
before case progression commences. The plaintiff began this litigation, and will
presumably need to pursue it from his place of residence at some point. In any
event, it is the plaintiff's travel plans that will have to accommodate the
Federal Rules of Civil Procedure—not the other way around.


      IT IS ORDERED that the plaintiff's motion for a progression order
      (filing 6) is denied.


      Dated this 20th day of June, 2019.


                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge
